Citation Nr: 0800658	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the retroactive payment of dependency 
allowance for the veteran's daughter's school attendance in 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had over 20 years of active duty from January 
1978 to November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  By rating decision dated in September 1999 the veteran 
was awarded a VA disability compensation rating of 30 percent 
rate effective December 1, 1998.  This rating was 
subsequently increased to 50 percent beginning December 1, 
1998 and then to 60 percent beginning June 10, 1999.   

2.  In an October 1999 letter the RO requested that the 
veteran complete and return the enclosed VA Form 21-674 for 
his daughter if she had been attending school since January 
1, 1999.  This letter informed the veteran that he had one 
year from the date of the letter to return the form, 
otherwise VA would not be able to pay the veteran any "back 
benefits."  

3.  The veteran's daughter was born in December 1976 and in 
December 1999 she turned 23 years old.

4.  The preponderance of the evidence shows that the veteran 
failed to return this form or inform the RO of his daughter's 
educational status by October 2000.

5.  By correspondence dated in January 2004 the veteran 
requested retroactive benefits for his daughter's school 
attendance in 1999.




CONCLUSION OF LAW

Retroactive dependency allowance for the veteran's daughter's 
school attendance in 1999 is not warranted. 38 U.S.C.A. §§ 
101(4), 1115(2), 5110(f) (West 2002); 38 C.F.R. §§ 3.4(b)(2), 
3.57(a), 3.158, 3.204, 3.400, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

As discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). Under such circumstances, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002). Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Regardless, a January 2004 letter from the RO did inform the 
veteran that a retroactive award would have required that the 
veteran submit a VA Form 61-674, indicating that his daughter 
was still in school within one year of an October 1999 letter 
regarding the veteran's award of a 30 percent rating.  The 
veteran was therefore provided notice of what information and 
evidence was required to establish entitlement to the 
benefits sought.



Relevant Law

A veteran with a service connected disability rated at not 
less than 30 percent shall be entitled to additional 
compensation for dependents.  38 U.S.C.A. § 1115(2) (West 
2002); 38 C.F.R. § 3.4(b)(2) (2006).  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating. 38 U.S.C.A. § 
5110(f).

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child. In addition, 
the child must also be someone who: (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Analysis

In December 1998 the veteran submitted a claim for service 
connection for various disorders.  In his claim for benefits, 
the veteran indicated that he was married and that he had two 
children.  According to the veteran, his first child was born 
in January 1971 and his second child was born in December 
1976 making his children age 27 and age 22, at the time of 
this application    

By rating decision dated in September 1999 the veteran was 
awarded a VA disability compensation rating of 30 percent 
rate effective December 1, 1998.  In an October 1999 letter 
informing the veteran of his award, the RO informed the 
veteran that he was entitled to an additional dependency 
allowance for his spouse.  The RO also informed the veteran 
that he was eligible to receive additional allowance for 
dependents if he submitted additional evidence of dependency.  
The RO requested that the veteran complete and return the 
enclosed VA Form 21-674 for his daughter if she had been 
attending school since January 1, 1999.  This letter also 
informed the veteran that he had one year from the date of 
the letter to return the form, otherwise VA would not be able 
to pay the veteran any "back benefits."  

A review of the claims folder reveals that the veteran failed 
to return this form or inform the RO of his daughter's 
educational status within one year of the October 1999 
letter.  The veteran's youngest daughter turned 23 years old 
in December 1999.  

The veteran's disability rating was subsequently increased to 
50 percent beginning December 1, 1998 and, by rating decision 
dated in December 2003, the veteran's disability rating was 
increased to 60 percent beginning June 10, 1999.  

By correspondence dated in January 2004 the veteran requested 
retroactive benefits for his daughter's school attendance in 
1999.  He wrote that when he first filed a claim for service 
connection in December 1998 his daughter was less than 23 
years old and enrolled full time in college.  However, at 
that time he was under the impression that a child age 21 and 
older did not qualify as a dependent.  When the veteran 
received notice of the December 2003 rating decision he, for 
the first time, became aware that a child under the age of 23 
who is enrolled in school full time qualifies as a dependent.  

In a January 2004 letter the RO informed the veteran that 
because he failed to submit information regarding his 
daughter's enrollment in college within one year of the 
October 1999 letter he was not entitled to retroactive 
benefits.  

Subsequently, by correspondence also dated in January 2004, 
the veteran reiterated  that he did not complete the 
educational form for his daughter following the October 1999 
letter because, at that time, he was under the impression 
that a child age 21 and older did not qualify as a dependent.  
The veteran stated that, at that time, he was focused on 
appealing the decision denying part of his original 
disability request.  He also reiterated that he did not 
become aware that his daughter had qualified as a dependent 
prior to December 1999 until he received a January 2004 
package concerning his appeal to the Board.  

In May 2005 the veteran submitted his substantive appeal.  At 
that time he stated that he had made contact with LaSalle 
University asking for a statement that his daughter was a 
student there in November 1999.  He also stated that he sent 
a completed VA Form 21-674 Request for Approval of School 
Attendance Form to the Regional Office in San Diego, 
California also in November 1999.  Along with this statement, 
the veteran submitted a completed VA Form 21-674 Request for 
Approval of School Attendance Form showing that his daughter 
had transferred to LaSalle University in August 1999, prior 
to her 23rd birthday.  This form, however, does not have a 
date stamp showing its receipt at a VA office.    

The only way that the veteran could receive retroactive 
benefits for his daughter's school attendance in 1999 would 
be if evidence of his daughter's school attendance was 
received at VA within one year from the October 1999 letter 
notifying the veteran of his 30 percent disability rating.  

The veteran has made inconsistent statements with regard to 
this claim:  1) that he did not submit evidence of his 
daughter's school attendance after the October 1999 letter 
because, at the time, he was unaware of the fact that his 
daughter could even be considered a dependent since she was 
over the age of 21, and 2) that he did submit a completed VA 
Form 21-674 to the RO in November 1999.  

In regard to the first argument, that the veteran did not 
submit a form to VA providing notice of his daughter's school 
attendance in 1999 because he was unaware of the fact that 
his daughter could even be considered a dependent since she 
was over the age of 21, the Board notes that such ignorance 
does not warrant a retroactive benefit.  Alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation; persons dealing with the United 
States Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 
148, 156-57 (1998).  

In regard to the second argument, that the veteran did submit 
a form to VA providing notice of his daughter's school 
attendance in 1999, the Board notes that while the veteran 
has submitted a completed VA Form 21-674 dated in November 
1999, this form does not have an official date stamp showing 
its receipt at a VA office.  Also, there is no evidence that 
such a form was received by the RO in November 1999 in the 
claims file.  There is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that VA properly discharged 
its official duties by properly handling all forms submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  However, a VA Form 21-674 dated 
in November 1999 which does not have a date stamp showing its 
receipt at a VA office does not constitute the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  

Furthermore, the Board finds that the lay evidence presented 
by the veteran is not credible.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (Holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony.) As noted above, the veteran has presented an 
inconsistent history of the facts regarding whether he did or 
did not submit evidence of his daughter's school attendance 
prior to October 2000.  Therefore, his statement of the facts 
has little probative value.

The law is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to a retroactive award 
of dependency allowance for the veteran's daughter, and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The retroactive payment of dependency allowance for the 
veteran's daughter's school attendance in 1999 is denied.  


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


